NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated February 22, 2021, has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth W. Baio on March 25, 2021.  This statement constitutes a record of the telephone interview.

Claims 12-16 are canceled.
Response to Applicant’s Amendment
In the amendment dated February 22, 2021, applicant amended claim 1 to specify that a steam explosion treatment is conducted after the formation of crude lignin by enzymatic or ionic liquid treatment and before the solid-solid separation step.  In view of the amendment and applicant’s remarks, all claim rejections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is considered to be US 2011/0271875 (“Ahmed”).  The teachings of Ahmed are discussed in the Office Action dated January 29, 2021.  after an enzymatic or ionic liquid treatment.  While Ahmed discusses an enzymatic hydrolysis of cellulose following a steam explosion pretreatment at ¶ 0039, one of ordinary skill would not have a reason to reverse these steps because one of ordinary skill would reasonably expect that the steam explosion pretreatment is used to make the cellulose more susceptible to effective enzymatic treatment.  Accordingly, absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a lignin fraction by performing the steps of claim 1 in the order recited by the claim and under the conditions recited by the claim with a reasonable expectation of success.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767